Name: Commission Regulation (EEC) No 1628/89 of 9 June 1989 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage
 Type: Regulation
 Subject Matter: marketing;  trade policy;  processed agricultural produce;  prices;  distributive trades
 Date Published: nan

 10 . 6 . 89No L 159/38 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1628/89 of 9 June 1989 amending Regulation (EEC) No 2213/76 on the sale of skimmed-milk powder from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and = milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 221 3/76 (3), as last amended by Regulation (EEC) No 1384/88 (4), limits the quantity of skimmed-milk powder put up for sale by intervention agencies in the Member States to that which entered storage before 1 August 1986 ; Whereas, in view of the limited quantities available, that date should be replaced by 1 January 1989 ; Whereas the situation on the market for skimmed-milk powder requires provision to be made for the price at which the skimmed-milk powder stored by the intervention agencies is sold to be equal to the buying-in price plus ECU 25 per 100 kilograms ; Whereas the measures provided for in this Regulation are . in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2213/76 is hereby amended as follows : 1 . In Article 1 , '1 August 1986' is replaced by *1 January 1989'. 2. Article 2 ( 1 ) (a) is replaced by the following : '(a) ex-storage depot at a price equal to the buying-in price applied by the intervention agency when the contract of sale is concluded, plus ECU 25 per 1 00 kilograms Article 2 This Regulation shall enter into force on 16 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 June 1989 . For the Commission Ray MAC SHARRY Member: of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 84, 29. 3 . 1989, p. 1 . (3) OJ No L 249, 11 . 9 . 1976, p. 6. (4) OJ No L 128 , 21 . 5. 1988, p. 18 .